Citation Nr: 0732124	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  02-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected status post right (major) wrist fusion 
(hereinafter right wrist disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The veteran testified at a personal haring before the 
undersigned sitting at the RO in August 2007.  A transcript 
of the hearing is of record.

The Board's decision below is confined to the issue of 
entitlement to an increased schedular evaluation for service-
connected right wrist disability.  During his August 2007 
hearing, the veteran appears to raise the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
He has also made statements that go toward arguing for an 
extraschedular rating.  As these matters have not been 
addressed by the agency of original jurisdiction (AOJ), and 
since they involve some of he same development and criteria 
for consideration, they are referred to the RO for action 
deemed appropriate.


FINDING OF FACT

The service-connected right (major) wrist disability is shown 
to involve unfavorable ankylosis of the right wrist in palmar 
flexion at 15 degrees.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected right wrist disability have been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5214 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in November 2003, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
substantiate a claim for an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  No private medical records were 
subsequently added to the claims files after the letter was 
mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board also notes that the veteran was informed in a 
letter dated in March 2006 that a disability rating and 
effective date would be assigned if the claim for an 
increased evaluation was granted.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that there are several VA examinations on file, with 
the most recent examination in July 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such defect is harmless given the favorable action 
taken hereinbelow.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  



Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 50 percent rating is assigned under Diagnostic Code 5214 
for ankylosis of the major wrist, when it is unfavorable, in 
any degree of palmar flexion, or with ulnar of radial 
deviation.  A 40 percent evaluation is assigned for ankylosis 
of the major wrist, when there is ankylosis in any other 
position except favorable.  A 30 percent evaluation is 
assigned for ankylosis of the major wrist that is favorable 
in 20 to 30 degree dorsiflexion.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2007).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

Analysis

The veteran's service-connected right wrist disability is 
currently rated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5214 [ankylosis of the wrist].

The relevant medical history reflects an injury during active 
service.  In January 1999, a bone graft fusion was performed 
on the right wrist joint.  The evidence on file reveals that 
the veteran is right handed.  

Although earlier VA medical evidence indicates that the 
veteran's right wrist was fused in the neutral position, 
range of motion studies conducted as part of the most recent 
VA examination in July 2006 document that the veteran had 
minus 15 degrees of right wrist extension and that the right 
wrist was fused at 15 degree of flexion, with 0 degrees of 
ulnar and radial deviation.  

Based on these findings, which are the most recent range of 
motion findings on file, the veteran has unfavorable 
ankylosis of the service-connected right wrist disability in 
15 degrees of palmar flexion, which warrants a 50 percent 
evaluation under Diagnostic Code 5214 for unfavorable 
ankylosis in any degree of palmar flexion of the major hand.  

A rating in excess of 50 percent is provided in the rating 
schedule for extremely unfavorable ankylosis, which is rated 
as loss of use of the hand as noted above.  Although the term 
"extremely unfavorable" ankylosis is not defined for the 
right wrist, there is no evidence on file that the veteran's 
ankylosis can be considered extremely unfavorable.  In fact, 
as noted earlier, there is some evidence on file that the 
veteran's fusion of the right wrist was at the neutral 
position.  Additionally, it was reported on examination in 
July 2006 that the veteran's difficulty in his daily 
activities as a result of his service-connected right wrist 
disability was no more than moderate, which would indicate 
that the ankylosis is not extremely unfavorable.

Normally, VA must also consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.

However, because the veteran's 50 percent evaluation is much 
higher than the maximum 10 percent rating provided under 
Diagnostic Code 5215 for limitation of motion of the wrist, 
DeLuca is not applicable in this case.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion 
and a higher rating requires ankylosis, it is not necessary 
to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

Consequently, the Board concludes that an increased 
evaluation of 50 percent, but no more, is warranted for the 
veteran's service-connected right wrist disability.


ORDER

An increased rating of 50 percent for the service connected 
right wrist disability is granted, subject to the regulations 
applicable to the payment of VA monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


